UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 11, 2012 (September 10, 2012) ZIONS BANCORPORATION (Exact name of registrant as specified in its charter) UTAH 001-12307 87-0227400 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) ONE SOUTH MAIN, 15th FLOOR, SALT LAKE CITY, UTAH (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 801-524-4787 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) ITEM 7.01 Regulation FD Disclosure Attached is a copy of a presentation to be used by Doyle L. Arnold, vice chairman and chief financial officer, at the Barclays Capital 2012 Global Financial Services Conference on Wednesday, September 12, 2012. ITEM 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit is furnished as part of this current report on Form 8-K: Exhibit 99.1 – Barclays Capital 2012 Global Financial Services Conference on Wednesday September 12, 2012 ZIONS BANCORPORATION Date: September 11, 2012 By: /s/THOMAS E. LAURSEN Name: Thomas E. Laursen Title: EVP / General Counsel
